Citation Nr: 1410636	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of ten percent for degenerative disc disease of the lumbar spine (a back disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 
INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran had a Travel Board hearing with the undersigned VLJ in October 2011 at the Wichita, Kansas RO. 


FINDING OF FACT

The Veteran's muscle spasms are severe enough to result in an abnormal spinal contour to include scoliosis. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine to 20 percent, but no greater, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991).

For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

The Board notes that a claim for a total disability rating based upon individual unemployability (TDIU) was neither raised explicitly by the Veteran or by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that in Rice the issue of TDIU was not a free-standing claim in the instance of a rating claim where a request for TDIU, either overtly stated or implied by a fair reading of the claim or of the evidence of record, was indicated.  Here, however, the Veteran has not explicitly requested a TDIU rating, and a TDIU claim is not implied by the evidence of record.  Indeed, during the October 2011 hearing, the Veteran was explicitly asked by the undersigned whether the issue of a TDIU was being raised.  The Veteran's representative answered in the negative.  Hearing transcript at 17.  As such, the Board does not find that a TDIU claim is raised in this case.  

Pursuant to the rating criteria for the spine, the Veteran's service-connected degenerative disc disease of the lumbar spine is rated as 10 percent disabling from a September 1996 rating decision for mild symptoms associated with intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (prior to September 2003).  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003 and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed an increased rating for this disability in February 2009, these revisions apply to the present case and the claim will be considered under the criteria effective as of the date of claim. 
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

Important for this case, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.  

Invertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Invertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

The severity of the Veteran's back condition was considered under both the General Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Veteran had a VA examination in June 2012.  The Veteran was diagnosed with "degenerative disc disease of the lumbar spine with no evidence of nerve impingement," "levoscoliosis of the lumbar spine at L3 at 10 degrees," and "gait disturbance due to right lower extremity injury in the military resulting in right leg shortening."  The Veteran's range of motion was measured as forward flexion 90 degrees or greater with no objective evidence of painful motion, extension ends at 10 degrees with objective evidence of painful motion at 10 degrees, right lateral flexion ends at 20 degrees with objective evidence of painful motion at 20 degrees, left lateral flexion ends at 20 degrees with objective evidence of painful motion at 20 degrees, right lateral rotation ends at 30 degrees or greater with no objective evidence of painful motion, left lateral rotation ends at 30 degrees or greater with no objective evidence of painful motion.  The examiner noted that after range of motion testing, the Veteran "has muscle spasm noted in the left lumbar spinal muscles with tenderness and spasm . . ." 

The examiner also noted the present diagnosis of the Veteran's scoliosis.  

The examiner stated that "there is approximately 10 degrees of levoscoliosis centered in the midthoracic spine at approximately L3." A CT scan was performed on the lumbar spine and the examiner noted "[s]pondylosis throughout the mid and lower lumbar spine with levoscoliosis and with multilevel degenerative disc disease and facet joint osteoarthrosis resulting in findings at multiple levels most severe at L4-L5 and L5-S1 . . ." The Veteran denied any issues with bladder or bowel control.  No ankylosis was noted.  

Under the General Formula the Veteran is entitled to a 20 percent rating.  The Veteran has muscle spasms that are severe enough to result in an abnormal spinal contour.  The Veteran has a current diagnosis of scoliosis.  

A higher 30 percent rating is not warranted as the Veteran has forward flexion of the cervical spine greater than 15 degrees.  The Veteran does not have favorable ankylosis of the entire cervical spine.  A higher 40 percent rating is also not warranted.  The Veteran does not have unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thorcolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thorocolumbar spine.     

The severity of the Veteran's back condition was also considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At the Veteran's June 2012 VA examination, the Veteran reported that "some mornings it is hard to get out of bed due to the pain in the back . . ."  The Veteran continued, "the pain is constant but it waxes and wanes . . . If the pain is at the higher level of intensity I have problems moving and walking and I have to sit down or lay down and this impairs my function.  This occurs 3-4 times a week; 1-2 days . . ." 

The Veteran has received chiropractic treatment for his "lumbopelvic symptoms" since 1995.  The Veteran reported at his VA examination that he currently takes 800mg tablets of ibuprofen three times a day as required, but usually takes it "one time a day."  However, he takes ibuprofen three times a day about twice a week.  The Veteran also notes that he takes hydrocodone/APAP 5mg at night for the pain in his back and legs which help him sleep.  

While the Veteran does have periods of time where his pain is more severe, the Veteran does not have incapacitating episodes for the purposes of evaluations under Diagnostic Code 5243, as "an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  The Veteran has not been prescribed bed rest as required by a physician to treat his back pain as is required under Note (1).  Thus, the Veteran is not entitled to a rating on the Formula for Rating Intervertebral Disc Syndrome.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Accordingly, the 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine most accurately represents the service-connected degenerative disc disease picture.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. 	

The Veteran's service connected degenerative disc disease does limit the Veteran's motion, as discussed above.  However, at this time, based on this evidence, the Board finds that in giving the Veteran the benefit of the doubt a 20 percent evaluation is warranted at this time (but clearly not greater). 

In this regard, it is important for the Veteran to understand that not all the evidence of records supports the grant of this claim.  However, with consideration of the Veteran's statements, this grant to 20% can be justified, but no greater.

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 20 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, it is important for the Veteran to understand that a 20% percent disability evaluation will cause the Veteran many problems, including the ones he has noted above.  If he did not have any problems associated with his back disability (which indicates, very generally, a 20% reduction the Veteran's ability to work) there would be no basis for a compensable evaluation, let alone the grant of this claim to 20%.   

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in May 2012 and March 2009, regarding his claim, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability evaluation for degenerative disc disease.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's back condition, and furthermore, the Veteran has been afforded a comprehensive VA back examination which addressed his complaints.  

There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2013).




ORDER

A 20 percent disability evaluation for service-connected degenerative disc disease is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


